Exhibit 10.1

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

AMENDMENT NO. 2 to PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC. OPTION
AGREEMENT

 

 

THIS AMENDMENT NO. 2 to PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC. OPTION
AGREEMENT (“Amendment No. 2”) effective as of the last date of signature hereto
(“Effective Date”), is by and among Monsanto Canada, Inc., a Canadian
corporation (“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a British
Columbia corporation (“Tekmira”), Protiva Biotherapeutics Inc., a British
Columbia corporation (“Protiva”), and Protiva Agricultural Development Company
Inc., a British Columbia corporation (the “Company”).

 

WHEREAS, Monsanto Canada, Tekmira, Protiva, and Company (collectively the
“Parties”) are parties to an option agreement effective January 12, 2014 (the
“Agreement”); and

 

WHEREAS, Parties desire to amend Exhibit B-5(ii), OPTION SHIPMENT COMPLETION
CRITERIA;

 

NOW, THEREFORE, in consideration of the above, the Parties hereby agree to amend
the Agreement as follows:

 

 1. Exhibit B-5(ii), OPTION SHIPMENT COMPLETION CRITERIA in the Agreement shall
    be replaced in its entirety by the amended and restated OPTION SHIPMENT
    COMPLETION CRITERIA attached hereto.

Upon execution, this Amendment No. 2 shall be made a part of the Agreement.
Except as provided herein, all other terms and conditions of the Agreement shall
remain in full force and effect.



 

 





IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment
No. 2 to be executed by their respective officers or other representatives duly
authorized.

 

 

 

 

 

PROTIVA BIOTHERAPEUTICS INC.

 

 

 

 

By: /s/ Bruce Cousins

Name: Bruce Cousins

Title:

Address:

 

 

PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.

 

 

 

By: /s/ Bruce Cousins

Name: Bruce Cousins

Title:

Address:

 

 

 

 

 

   

TEKMIRA PHARMACEUTICALS CORPORATION

 

 

 

By: /s/ Bruce Cousins

Name: Bruce Cousins

Title:

Address:

 

MONSANTO CANADA, INC.

 

 

 

 

By: /s/ Robert M. McCarroll

Name: Robert M. McCarroll, Ph. D.

Title: Authorized Signatory

Address:

 

 

 

 

 

 



 

 

EXHIBIT B-5(ii)

 

OPTION SHIPMENT COMPLETION CRITERIA

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



